Title: To Thomas Jefferson from Washington Committee on Manufactures, 24 December 1808
From: Washington Committee on Manufactures
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington 24th. Decr. 1808
                  
                  The Committee appointed (at a meeting of the Citizens of Washington) to receive Subscriptions for a manufacturing Company, present herewith the Articles of Association of said Company, & hope for your countenance in the Undertaking; they are confident that your Name at the head of the Subscription, will ensure Success so far as relates to raising a Capital, & Should that object be accomplished, they feel assured that the City of Washington will in a short Period possess a flourishing little Cotton Manufactory.
                  The Committee will have the honor of waiting on you again on Tuesday.
               